DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           EMERALD ESTATES COMMUNITY ASSOCIATION,
                          Appellant,

                                     v.

                   U.S. BANK NATIONAL ASSOCIATION,
                               Appellee.

                              No. 4D17-1278

                               [April 4, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No.
CACE15000488.

    Michael T. Ross of the Law Office of Michael T. Ross, P.A., Hollywood,
for appellant.

   Alexzander D. Gonano of Gonano & Harrell, Fort Pierce, for appellee.

KLINGENSMITH, J.

    At a foreclosure sale in March of 2014, U.S. Bank purchased property
governed by Emerald Estates Community Association. Months later,
Emerald Estates sent U.S. Bank an estoppel letter claiming that pursuant
to section 720.3085(2)(c), Florida Statutes (2016), it was entitled to twelve
months of unpaid assessments that accrued prior to the bank taking title,
and demanding reimbursement of costs and attorney’s fees for collection
efforts associated with unpaid assessments.

   After U.S. Bank paid the requested amount under protest, it filed a
complaint against Emerald Estates, and asserted that it was only required
to pay for twelve months of unpaid assessments that accrued prior to it
taking title. U.S. Bank denied responsibility for paying any costs or
attorney’s fees for collection efforts associated with unpaid assessments
that accrued after it acquired title. The trial court ultimately agreed and
entered final summary judgment in favor of U.S. Bank. The court relied
on Catalina West Homeowners Ass’n, Inc. v. Federal National Mortgage
Ass’n, 188 So. 3d 76 (Fla. 3d DCA 2016), and reasoned that Emerald
Estates was not permitted to charge for costs and attorney’s fees “that
accrued prior to [U.S. Bank] taking title on March 4, 2014.” (Emphasis
added).

   We agree that based on section 720.3085(2)(c) Emerald Estates was not
entitled to costs and attorney’s fees that accrued prior to U.S. Bank
acquiring title. See Catalina W. Homeowners Ass’n, Inc., 188 So. 3d at 81
(holding that the homeowner’s association was not entitled to “interest,
late fees, attorney’s fees and costs from FNMA” that were incurred prior to
FNMA acquiring title to the property).

   However, Emerald Estates was claiming reimbursement for costs and
attorney’s fees incurred in collection efforts associated with unpaid
assessments accruing after U.S. Bank acquired title. As counsel for
Emerald Estates explained at the hearing, Emerald Estates requested
these costs and fees because U.S. Bank failed to make the required
payments after it purchased the property. U.S. Bank presented no
evidence at the hearing regarding when these fees and costs actually
accrued.

   Thus, because a genuine issue of material fact remained as to whether
the requested costs and fees were associated with unpaid assessments
accruing before or after U.S. Bank acquired the property, we reverse the
entry of summary judgment and remand for further proceedings. See
Craven v. TRG-Boynton Beach, Ltd., 925 So. 2d 476, 479–80 (Fla. 4th DCA
2006) (“The law is well settled in Florida that a party moving for summary
judgment must show conclusively the absence of any genuine issue of
material fact, and the court must draw every possible inference in favor of
the party against whom a summary judgment is sought.”).

   Reversed and remanded for further proceedings.

WARNER and CIKLIN, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2